107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TAIPEI ECONOMIC AND CULTURAL REPRESENTATIVE OFFICE, IN THEUNITED STATES, Appellant,v.NORTHWEST AIRLINES, INC., Appellee.
No. 96-7008.
United States Court of Appeals, District of Columbia Circuit.
Nov. 12, 1996.

Before WILLIAMS, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record before the United States District Court for the District of Columbia and on the briefs of counsel.  The issues have been accorded full consideration by this court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Appellant challenges the district court's dismissal of its declaratory judgment action for lack of jurisdiction and the denial of its motion to amend the complaint and present newly discovered evidence.  Substantially for the reasons articulated by the district court in its various memoranda and orders, see, e.g., Coordination Council for North American Affairs v. Northwest Airlines, Inc., Civil Action No. 94-1766 (D.D.C. Nov. 18, 1995), it is


3
ORDERED AND ADJUDGED by this court that the judgment of the district court be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).